PER CURIAM: *
The court has considered this case in light of the briefs, oral argument and pertinent portions of the record. Having done so, we find no reversible error of law or fact on liability and affirm that part of the district court’s decision for essentially the reasons it stated.
The district court, however, failed to consider Beatty’s claim for maintenance and cure. We must remand for a resolution of that claim.
Accordingly, the judgment of the district court is AFFIRMED IN PART, VACATED AND REMANDED IN PART.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.